        Case 1:18-cv-00456-CG-B Document 46-1 Filed 05/07/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

CHAD EUGENE PHILLIPS,

                     Plaintiff,
                                                                 CIVIL ACTION NO.
v.                                                               1:18-cv-00456-CG-B
USAA FEDERAL SAVINGS BANK,
EXPERIAN INFORMATION SOLUTIONS
INC., and TRANS UNION, LLC,
                    Defendants.

                     ORDER GRANTING JOINT MOTION TO
                EXTEND EXPERT AND DISCOVERY DEADLINES ONLY

       The parties’ Joint Motion to Extend Deadlines in Scheduling Order seeking to extend expert,

completion of discovery, and dispositive motions deadlines set forth in this Court’s Scheduling and

Docket Control Order [Dkt. 31] is granted. The new deadlines are:

        Plaintiff’s Expert Deadline               July 7, 2019

        Defendant’s Expert Deadline               August 7, 2019

        Discovery Deadline                        September 6, 2019

        Dispositive Motion Deadline               September 27, 2019


       SIGNED on this ______ day of ___________________ 2019.




                                             SONJA F. BIVINS
                                             UNITED STATES MAGISTRATE JUDGE
